PER CURIAM:
The judgments of conviction are affirmed.
One point on appeal is that certain products of an unreasonable search were exhibited to the jury and alluded to in the oral testimony of witnesses. Chimel v. United States, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685, was handed down midway in the trial, so as a caution the government abandoned its intent to offer the objects. But under our subsequent Williams v. United States, 9 Cir., 418 F.2d 159, the real evidence could have been received. So, we find no error.
Other points raised, we find without merit.